DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on February 28, 2022, claims 5 and 22 have been cancelled, and claims 1, 3, 4, 9, 17 and 21 have been amended.  Therefore, claims 1-4 and 6-21 are currently pending for examination.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites "of mobile device" which is supposed to be “the mobile device”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al. (Kohlenberg: US 2011/0148633 A1) in view of Wang et al. (Wang: US 2005/0136891).
Regarding claim 9, Kohlenberg discloses an apparatus, comprising: 
 a tracking circuit to detect wireless activity of a mobile device in proximity to a local environment, (para 6, sensors 104a-n are distributed throughout the premises of a building at locations suitable to track the movement or trajectory of a person or device within the building … Tracking is implemented through the use of a transmitter 106 which is attached to, embedded in or otherwise worn by the person or device. As shown in FIG. 1, multiple transmitters 106a-n may be active in the environment at any time. In the embodiment shown, the transmitters 106a-n are wireless transmitters that communicate with the sensors 104a-n via, for instance, RF signals, Bluetooth signals, cellular signals, infrared signals or any other suitable type of wireless communication. The sensors 104a-n may include one or more receivers to detect the signals transmitted by transmitters 106a-n); 
the tracking circuit to track a detected path of the mobile device based on one or more characteristics of a signal from the mobile device (para 9, track the trajectory of each person or device throughout the environment. In the exemplary embodiment shown, the learning system 116 monitors and manipulates the data collected by the logging system 114 to determine trajectories of the tracked persons or devices and para 17, ); 
one or more processors; a memory storing program instructions accessible by the one or more processors, wherein, responsive to execution of the program instructions (Fig. 1, 110 and 112 and Para [0007]; a memory 110 and one or more other storage devices 112 for storing various applications and data and see also Para [0019]), the one or more processors to perform the following: 
determining whether the detected path of the mobile device indicates an unauthorized physical presence of the mobile device within a physical boundary of a restricted zone in the local environment (para 9, Detected movement that then deviates from these learned patterns may be an indicator of an anomalous condition, such as the presence of an unauthorized device or person and para 10, physical principles would suggest that a device should not be able to move back and forth between two sides of a physical barrier (e.g., a wall) without first following a specific path (e.g., a hallway) that leads to a known opening (e.g., a door) in that barrier. Thus, if this anomalous pattern of movement is detected, it may indicate that the location information being obtained from the sensors 104a-n either is not trustworthy or, again, that a device's identify may have been stolen. And para 14, the system 102 understands that the user should not be able to directly move from location A in hallway 126 to location B in the room 130 since this would violate the rule that an object cannot move through barriers (e.g., the wall 138) that does not have a doorway. Therefore, the detected path moving through the barriers to location B indicates the unauthorized presence of the user at location B in the room 130 i.e. restricted zone in the local environment 200 and para 17, the evaluation may be performed continuously or at frequent intervals such that anomalous or physically impossible or infeasible movement may immediately trigger corrective action. At block 154, if one or more rules are violated, then the authentication system 102 takes appropriate corrective action, such as requesting further authentication, refusing privileges, revoking all privileges, generating an alarm,); and 
generating an alert in response to the detected path indicates the unauthorized physical presence of the mobile device within the physical boundary of the restricted zone (para 9, if movement is detected that deviates from this pattern (e.g., detours from the expected route, variations in speed, unexpected accelerations, etc.), then the system 100 may take appropriate corrective action and para 13, the authentication broker 122 may be configured to take other appropriate action, such as generating an alarm and see also para 17).
Kohlenberg does not explicitly disclose the signal used for tracking the path of the mobile device is a broadcast signal from the mobile device or wireless activity tracking of a mobile device, without establishing a communications link with the mobile device and without granting the mobile device access to a wireless network, or wherein the tracking, determining and generating are based on the broadcast signal from the mobile device separate from and without regard for wireless activity of any other mobile device.
Kohlenberg further teaches in paragraph 18 that the techniques may be used to grant access to infrastructure services (e.g., network access).
However, the preceding limitation is known in the art of location tracking. Wang teaches a tracking circuit to detect wireless activity of a mobile device in proximity to a local environment (Fig. 1, a wireless local area network 10 having a server 12 connected over a wired network 14 to a plurality of access points 16 and Para [0009-0010]: provisions for determining the location of mobile units, for example by their signal strength or other techniques, such as time of arrival. The method of the present invention may be carried out in server 12, or may be carried out in a dedicated intrusion server 22), the tracking circuit to track a detected path of the mobile device based on one or more characteristics of a broadcast signal from the mobile device (Para [0019]: location data for a moving mobile unit 18 may be recorded and analyzed to track suspicious movements, e.g., through a path which is otherwise obstructed by walls or other structures. Further still, a mobile unit 18 may be configured to move only along a predetermined, authorized path and Para [0016]: MAC address and para [0006][0012-0014], association request signal, beacon signal. Because the authorization or association requests precedes the actual authorization, the mobile device hasn’t been authorized or associated yet. Therefore, it is clear these signals for location tracking are prior to establishing access to the network, establishing a communications session. Also in light of claim 12, signals such as “request to connect” are within the scope of “broadcast signal”.). 
wireless activity tracking of a mobile device, without establishing a communications link with the mobile device and without granting the mobile device access to a wireless network (para 13, Some signals that may be subjected to location determination are authorization or association requests sent from a mobile unit 18. Because the authorization or association requests precedes the actual authorization, the mobile device hasn’t been authorized or associated):
wherein the tracking, determining and generating are based on the broadcast signal from the mobile device separate from and without regard for wireless activity of any other mobile device (Wang: Para [0019]: Further still, a mobile unit 18 may be configured to move only along a predetermined, authorized path. An alarm may be signaled where mobile unit 18 deviates from such authorized path.).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to use a broadcast signal as taught by Wang as a known implementation in the base process of location tracking with the predictable result of locating the wireless mobile devices.

Claims 1 and 17 are also rejected for the same reasons for claim 9 above.

Regarding claim 2, the combination of Kohlenberg and Wang discloses the method of claim 1, wherein the detecting comprises detecting wireless activity of multiple mobile devices and the tracking comprises tracking separate detected paths of the multiple mobile devices utilizing wireless signatures of the corresponding mobile devices (Kohlenberg: para 6, As shown in FIG. 1, multiple transmitters 106a-n may be active in the environment at any time. And para 9, determine trajectories of the tracked persons or devices and Wang; Fig. 1, multiple Mus 18 and intruder 20 are tracked and Para[0019]: location data for a moving mobile unit 18 may be recorded and analyzed to track suspicious movements, e.g., through a path which is otherwise obstructed by walls or other structures. Further still, a mobile unit 18 may be configured to move only along a predetermined, authorized path and see also Para [0016], MAC addresses are used).

Regarding claim 3, the combination of Kohlenberg and Wang discloses the method of claim 1, wherein the detecting comprises detecting a wireless signature (WLS) of a mobile device, wherein the WLS is assigned a limited access authorization level and wherein the determining comprises determining whether the detected path follows a limited access route corresponding to the limited access authorization level (Kohlenberg: Para [0017]; if one or more rules are violated, then the authentication system 102 takes appropriate corrective action, such as requesting further authentication, refusing privileges, revoking all privileges, generating an alarm, etc. For instance, if the observed trajectory does not conform with the predicted trajectory (e.g., because of either a route or speed deviation), then the system may not authenticate the device and Kohlenberg: Para [0018], mobile devices which ordinarily have access rights to an internal network (e.g., via the Dynamic Host Configuration Protocol (DHCP)) may exercise those access rights only when the mobile device is moving about within a particular geographical area i.e. limited access authorization level . Once movement is detected outside of that area, the access rights may be revoked i.e. second authorization level of no access).

Regarding claim 4, the combination of Kohlenberg and Wang discloses the method of claim 1, 
wherein the determining comprises comparing the detected path to one or more predetermined routes associated with the restricted zone (Wang, Para[0019]: location data for a moving mobile unit 18 may be recorded and analyzed to track suspicious movements, e.g., through a path which is otherwise obstructed by walls or other structures. Further still, a mobile unit 18 may be configured to move only along a predetermined, authorized path).

Regarding claim 6, the combination of Kohlenberg and Wang discloses the method of claim 1, wherein the mobile device is one or more of a phone, wearable device or tablet device (Kohlenberg: Para [0010]: cell phone).

Regarding claim 8, the combination of Kohlenberg and Wang discloses the method of claim 1, wherein the determining comprises characterizing the detected path as normal activity or abnormal activity (Kohlenberg: para 9, Detected movement that then deviates from these learned patterns may be an indicator of an anomalous condition, such as the presence of an unauthorized device or person and Wang: Para[0019], to identify suspicious transmission locations, e.g., from an area in the facility which is the interior of a wall or structure, or some other location from which it would be impossible i.e. abnormal for a mobile unit 18 to transmit and Para [0020], abnormal activity).

Regarding claim 10, the combination of Kohlenberg and Wang discloses the apparatus of claim 9, wherein the one or more processors determine whether the detected path follows a limited access route corresponding to a limited access authorization level (Kohlenberg: Para [0017]; if one or more rules are violated, then the authentication system 102 takes appropriate corrective action, such as requesting further authentication, refusing privileges, revoking all privileges, generating an alarm, etc. For instance, if the observed trajectory does not conform with the predicted trajectory (e.g., because of either a route or speed deviation), then the system may not authenticate the device and Kohlenberg: Para [0018], mobile devices which ordinarily have access rights to an internal network (e.g., via the Dynamic Host Configuration Protocol (DHCP)) may exercise those access rights only when the mobile device is moving about within a particular geographical area i.e. first authorization level . Once movement is detected outside of that area, the access rights may be revoked i.e. second authorization level of no access and Wang: Para [0019]: location data for a moving mobile unit 18 may be recorded and analyzed to track suspicious movements, e.g., through a path which is otherwise obstructed by walls or other structures. Further still, a mobile unit 18 may be configured to move only along a predetermined, authorized path. An alarm may be signaled where mobile unit 18 deviates from such authorized path and see also).

Regarding claim 12, the combination of Kohlenberg and Wang discloses the apparatus of claim 9, wherein the tracking circuit is configured to detect a wireless signature (WLS) of the mobile device prior to or independent of i) establishing access to a wireless network or ii) establishing a communications session (Wang: Para [0013]: “Some signals that may be subjected to location determination are authorization or association requests sent from a mobile unit 18. The location of origin for such signals can be compared to the last recorded location for the mobile unit 18 in the location database 21”. Therefore, it is clear these signals are prior to establishing a communications session because the mobile device hasn’t been authorized or associated yet), and wherein the one or more processors detect, within the wireless activity, a request to connect from the mobile device, the request to connect including the WLS for the mobile device (Wang: Para [0006], an association request signal and see also Para [0016]).

Regarding claim 13, the combination of Kohlenberg and Wang discloses the apparatus of claim 9, wherein the one or more processors store and manage one or more of i) tracking records, ii) a learning log and iii) an activity log (Wang: Para [0019], location data for a moving mobile unit 18 may be recorded and analyzed to track suspicious movements, e.g., through a path which is otherwise obstructed by walls or other structures and Para[0010], location database 21).

Regarding claim 14, the combination of Kohlenberg and Wang discloses the apparatus of claim 13, wherein the tracking circuit is configured to detect a wireless signature (WLS) of the mobile device that is transmitted by the mobile device without or before establishing a communication session (Wang: Para [0013]: “Some signals that may be subjected to location determination are authorization or association requests sent from a mobile unit 18. The location of origin for such signals can be compared to the last recorded location for the mobile unit 18 in the location database 21”. Therefore, it is clear these signals are prior to establishing a communications session because the mobile device hasn’t been authorized or associated yet) and wherein the tracking records are associated with tracking events for the mobile device and the corresponding WLS (Wang: Para [0016], A system according to the present invention may be configured to read location information to determine the source, and may additionally extract the source MAC address. If a signal originates from a MAC address which is not new, but which is at a substantially different location from the most recent location of the same MAC address, it may be deduced that the intruder 20 is spoofing a legitimate MAC address).

Regarding claim 15, the combination of Kohlenberg and Wang discloses the apparatus of claim 13, wherein the learning log defines a restricted zone in connection with the local environment, the restricted zone corresponding to a predetermined route (Wang: Para [0019], a predetermined, authorized path).

Regarding claim 16, the combination of Kohlenberg and Wang discloses the apparatus of claim 13, wherein the wireless activity including a wireless signature (WLS) of a mobile device and wherein the activity log maintains access authorization levels assigned to individual WLS, and an activity history, the access authorization levels include one or more of complete access, full exterior access, entry area access, delivery route access, garbage route access, utility route access and no access (Kohlenberg: Para [0018], mobile devices which ordinarily have access rights to an internal network (e.g., via the Dynamic Host Configuration Protocol (DHCP)) may exercise those access rights only when the mobile device is moving about within a particular geographical area i.e. first authorization level . Once movement is detected outside of that area, the access rights may be revoked i.e. second authorization level of no access).

Regarding claim 18, the combination of Kohlenberg and Wang discloses the computer program product of claim 17, wherein the computer executable code further characterizes the detected path as normal activity or abnormal activity (Wang: Para[0019], to identify suspicious transmission locations, e.g., from an area in the facility which is the interior of a wall or structure, or some other location from which it would be impossible i.e. abnormal for a mobile unit 18 to transmit and Para [0020], abnormal activity).

Regarding claim 19, the combination of Kohlenberg and Wang discloses the computer program product of claim 17, wherein the computer executable code further compares the detected path to one or more predetermined routes associated with the restricted zone (Wang, Para [0019]: location data for a moving mobile unit 18 may be recorded and analyzed to track suspicious movements, e.g., through a path which is otherwise obstructed by walls or other structures. Further still, a mobile unit 18 may be configured to move only along a predetermined, authorized path).

Claims 7, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg and Wang further in view of Ting et al. (Ting: US 2007/0186106).
Regarding claim 7, the combination of Kohlenberg and Wang discloses the method of claim 1, wherein the detecting comprises detecting a request to connect from the mobile device, the request to connect including a wireless signature of the mobile device (Wang: Para [0006], an association request signal and see also Para [0016]: MAC address).
The combination of Kohlenberg and Wang does not explicitly disclose denying the request to connect and thereafter continuing the detecting of the wireless activity.
However, Ting teaches location tracking the location of the wireless devices for network authentication (para [0094], the network authentication policy requires location-based authentication, real-time location service (RTLS) provides a non-intrusive way to establish, within a reasonable margin of error, the location of the user at that moment within the wireless coverage area, which in turn can be used as an additional factor for authentication. RLTS facilitates the determination of positions of users working with various wireless protocols (e.g., 802.11a, 802.11b, 802.11 g, and/or 802.11x) by correlating the relative signal strength (RSS) of signals being transmitted among wireless devices and wireless access points (WAPs). The signals may be generated by (i) the mobile device as received at different WAPs, (ii) multiple WAPs as received at the wireless device or (iii) a combination of both.) and further teaches denying the request to connect (Para [0096], The positional tolerance (which may be accurate to within 1 meter) allows enforcement of location-based authentication policies that can grant or deny network access depending on whether the requestor is inside or outside the facility walls. Conversely, the location-based data can be used to block unwanted access by sniffers or hackers attempting to gain access from outside the building perimeter) and thereafter continuing the detecting of the wireless activity (Fig. 5, the location of the user is tracked both in building and out of the building. Therefore, tracking is continued even after the access is denied when the user is out of the building. See also Para [0097-0099]).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Ting in order to block unwanted access by sniffers or hackers attempting to gain access from outside the building perimeter (Ting: Para [0096]).

Regarding claim 11, the combination of Kohlenberg and Wang discloses the apparatus of claim 9, further comprising a network transceiver to communicate with a wireless network (Wang: Fig. 1 and Para [0009]: Network 10 may operate according to a standard protocol, such as IEEE Standard 802.11 to provide wireless network data communications between mobile units 18 and server 12).
The combination of Kohlenberg and Wang does not explicitly disclose wherein the network transceiver includes the tracking circuit to track the wireless activity in connection with granting access to the wireless network, and the one or more processors to deny the mobile device access to the wireless network while the one or more processors determines whether the detected path indicates the unauthorized physical presence.
However, Ting teaches location tracking the location of the wireless devices for network authentication (para [0094], the network authentication policy requires location-based authentication, real-time location service (RTLS) provides a non-intrusive way to establish, within a reasonable margin of error, the location of the user at that moment within the wireless coverage area, which in turn can be used as an additional factor for authentication. RLTS facilitates the determination of positions of users working with various wireless protocols (e.g., 802.11a, 802.11b, 802.11 g, and/or 802.11x) by correlating the relative signal strength (RSS) of signals being transmitted among wireless devices and wireless access points (WAPs). The signals may be generated by (i) the mobile device as received at different WAPs, (ii) multiple WAPs as received at the wireless device or (iii) a combination of both.) and further teaches wherein the network transceiver includes the tracking circuit to track the wireless activity in connection with granting access to the wireless network, and the one or more processors to deny the mobile device access to the wireless network while the one or more processors determines whether the detected path indicates the unauthorized physical presence (Para [0096], The positional tolerance (which may be accurate to within 1 meter) allows enforcement of location-based authentication policies that can grant or deny network access depending on whether the requestor is inside or outside the facility walls. Conversely, the location-based data can be used to block unwanted access by sniffers or hackers attempting to gain access from outside the building perimeter).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Ting in order to block unwanted access by sniffers or hackers attempting to gain access from outside the building perimeter (Ting: Para [0096]).

Regarding claim 20, the combination of Kohlenberg and Wang discloses the computer program product of claim 17, wherein the computer executable code wherein the tracking is performed in connection with a wireless network (Para [0001] The present invention relates to wireless local area networks, and particular to such networks as include arrangements for locating mobile units based on signals transmitted by the mobile units. In particular the invention relates to methods for detecting unauthorized access or attempted access to the wireless local area network).
The combination of Kohlenberg and Wang does not explicitly disclose wherein the detecting, tracking and determining are performed while denying the mobile device access to a wireless network.
However, Ting teaches location tracking the location of the wireless devices for network authentication (para [0094], the network authentication policy requires location-based authentication, real-time location service (RTLS) provides a non-intrusive way to establish, within a reasonable margin of error, the location of the user at that moment within the wireless coverage area, which in turn can be used as an additional factor for authentication. RLTS facilitates the determination of positions of users working with various wireless protocols (e.g., 802.11a, 802.11b, 802.11 g, and/or 802.11x) by correlating the relative signal strength (RSS) of signals being transmitted among wireless devices and wireless access points (WAPs). The signals may be generated by (i) the mobile device as received at different WAPs, (ii) multiple WAPs as received at the wireless device or (iii) a combination of both.) and further teaches wherein the detecting, tracking and determining are performed while denying the mobile device access to a wireless network (Para [0096], The positional tolerance (which may be accurate to within 1 meter) allows enforcement of location-based authentication policies that can grant or deny network access depending on whether the requestor is inside or outside the facility walls. Conversely, the location-based data can be used to block unwanted access by sniffers or hackers attempting to gain access from outside the building perimeter and Fig. 5, the location of the user is tracked both in building and out of the building. Therefore, tracking is continued even after the access is denied when the user is out of the building. See also Para [0097-0099]). 
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Ting in order to block unwanted access by sniffers or hackers attempting to gain access from outside the building perimeter (Ting: Para [0096]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg and Wang further in view of Pederson (US 20040199785 A1) and Moiyallah Jr. et al. (Moiyallah: US 2018/0103341).
Regarding claim 21, The combination of Kohlenberg and Wang discloses the apparatus of claim 9, wherein the one or more processors are to collect wireless activity over time in connection with multiple mobile devices passing through the local environment, and to track detected paths of the multiple mobile devices based on the wireless activity collected for the multiple mobile devices (Kohlenberg: Fig. 3 and para [0016], Once the system 100 is initialized, movement over time (i.e., the trajectory or path) of a user or device within the known environment is monitored and logged (block 146). At this point, in some embodiments, the monitored or observed trajectory or path may be used to develop additional authentication rules and, in particular, rules which predict normal or expected behavior based on the observed behavior of similar devices or other users in the environment (block 148). See also Para [0011]). 
The combination of Kohlenberg and Wang does not explicitly disclose to track detected paths of the multiple devices based on the data collected for corresponding ones of the multiple devices. However, the preceding limitation is known in the art of object tracking.
Pederson teaches tracking detected paths of the multiple devices based on the data collected for corresponding ones of the multiple devices (para 139, the system 10 may learn typical paths, times and zones 50 where specific vehicles 70 and individuals 56 spend their time. The system 10 may then issue an alert when a vehicle 70 or individual 56 deviates from their normal path. For example, if a person 56 normally may be found on second floor, and they occasionally pass through first floor, but have never gone to the fourth floor, then the system 10 may alert security personnel 56 if the person is identified by the system 10 on fourth floor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pederson in order to immediately signal a law enforcement or security individual as to an unauthorized presence (Pederson: para 138). 
The combination of Kohlenberg, Wang and Pederson does not explicitly disclose a display to present, through a graphical user interface, a graphical model of the local environment and to present the detected paths on the graphical model.
However, Moiyallah discloses location information of the mobile device is continuously monitored, and the authentication code is transmitted only when the mobile device is determined to be within a predetermined distance of a certain authentication location (abstract) and further teaches a display to present, through a graphical user interface, a graphical model of the local environment and to present the detected paths on the graphical model (Para [0087], These frequented locations may be displayed on a map, in a visual display notification, or the like, on the mobile device of the user,… the system may utilize machine learning logic to track user behavior through the mobile device of the user, thereby identifying certain locations that could be relatively secure authentication locations based on the habits of the user.).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Moiyallah in order to receive input from the user for approval as the authentication location (Moiyallah: Para [0087]).

Response to Arguments
Applicant's arguments filed on February 28, 2022 have been fully considered but they are not persuasive. 
On page 7-8 of the Applicant’s Response, applicants argue that the cited references Kohlenberg, Wang and Ting does not disclose the amended limitations in claim 1, 9 and 17.
In response, Examiner respectfully disagrees because Wang clearly teaches wireless activity tracking of a mobile device, without establishing a communications link with the mobile device and without granting the mobile device access to a wireless network (para 13, Some signals that may be subjected to location determination are authorization or association requests sent from a mobile unit 18. Because the authorization or association requests precedes the actual authorization, the mobile device hasn’t been authorized or associated), and wherein the tracking, determining and generating are based on the broadcast signal from the mobile device separate from and without regard for wireless activity of any other mobile device (Wang: Para [0019]: Further still, a mobile unit 18 may be configured to move only along a predetermined, authorized path. An alarm may be signaled where mobile unit 18 deviates from such authorized path.). Therefore, the combination of Kohlenberg and Wang teaches the subject matter of the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687